NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 23, 2021*
                              Decided February 24, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge
No. 20-1800

JEHAN Z. MIR,                                     Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Central District of Illinois.

      v.                                          No. 1:19-cv-1225

STATE FARM MUTUAL                                 Joe Billy McDade,
AUTOMOBILE INSURANCE                              Judge.
COMPANY, et al.,
     Defendants-Appellees.

                                       ORDER

        Jehan Zeb Mir, a California resident, got into a car accident in Los Angeles and
filed a claim with his Illinois-headquartered insurer. The insurer denied the claim as it
related to underinsured-motorist benefits. After disagreements with Mir during the
mandatory arbitration process, the insurer petitioned the California Superior Court to
compel Mir’s deposition. Mir violated several court orders to attend the deposition, and


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1800                                                                         Page 2

the case was eventually dismissed. While the case was pending, though, Mir sued the
insurer in the Central District of Illinois for breach of contract and racial
discrimination. The district court granted the insurer’s motion to dismiss based on
claim preclusion, issue preclusion, and other defenses. Because federal court was the
wrong forum for Mir’s breach-of-contract claims, and Mir’s conclusory allegations did
not state any other claim, we affirm.

        An underinsured driver hit Mir’s car while he was driving in Los Angeles. The
other driver, who was at fault, had an insurance policy that did not cover Mir’s full
alleged damages, including lost earnings, so Mir filed a claim with his insurance
provider, State Farm. State Farm covered the costs of Mir’s vehicle repair and medical
bills but denied his claim for additional benefits under the uninsured-motorist
provision of his insurance contract. Mir demanded arbitration—the sole mechanism the
contract provided for resolving coverage disputes.

        When State Farm asked to depose Mir about his losses, he refused. He asserted
that it was unnecessary because State Farm had deposed him several years earlier (for
an unrelated lawsuit). So State Farm filed a petition in the California Superior Court to
compel discovery. See CAL. INS. CODE § 11580.2(f)(1). The court granted the motion and
twice ordered Mir to attend the deposition. He moved to vacate both orders, asserting
that extrinsic fraud—State Farm’s wrongful failure to serve him with process—voided
them. (The state court’s docket, however, reflects that State Farm filed proof of service.)
The court in October 2019 dismissed the case (effectively ending the arbitration process)
as a sanction for Mir’s “repeated violations of court orders.” Mir attempted to appeal
but, having been deemed a vexatious litigant in the California courts, he needed
permission, which was denied.

       Before the California case was dismissed, Mir sued State Farm, the agent who
denied his claim, and the CEO (for “framing” the applicable policies) in the Central
District of Illinois. Mir alleged that the defendants breached the insurance policy and
the covenant of good faith and fair dealing by refusing to pay him uninsured-motorist
benefits. He also asserted that State Farm committed extrinsic fraud in collusion with
the California Superior Court because he was not personally served before the court
compelled his deposition. He argued that, for the same reason, the California Superior
Court never had personal jurisdiction over him. Finally, he alleged that the defendants,
based on his “East-Indian/Pakistani race,” conspired to deny him the benefits of his
insurance policy in violation of 42 U.S.C. §§ 1981, 1985, and 1986.
No. 20-1800                                                                         Page 3



       The district court granted the defendants’ motion to dismiss. It determined that
Mir’s contract and fraud claims were barred by claim and issue preclusion and
dismissed those with prejudice. The court dismissed without prejudice Mir’s
discrimination and conspiracy claims as conclusory and gave Mir 28 days to amend his
complaint. But Mir stood by his original complaint and moved for reconsideration. The
court denied the motion, concluding that Mir did not establish any errors of law or fact
and, instead, reiterated his previous arguments and generally disagreed with the
dismissal of his complaint. The court then entered final judgment.

       On appeal, Mir first argues that the district court erred in dismissing his contract
and extrinsic-fraud claims. They were not barred by res judicata, he contends, because
the legal issue in the California Superior Court involved only State Farm’s motion to
compel Mir’s deposition, whereas the Central District of Illinois lawsuit concerns his
entitlement to his insurance benefits. Further, he says, the California Superior Court
never acquired personal jurisdiction over him due to the alleged lack of service, so its
dismissal was not a final judgment on the merits that can preclude another suit.

        We see no need to grapple with whether the dismissal of the discovery case in
California has preclusive effect over Mir’s lawsuit. Even if the contract-related claims
were not barred, they did not belong in the Central District of Illinois, or indeed, in any
federal or state court. Mir sought damages (his claimed benefits plus punitive damages)
based on State Farm’s refusal to pay him uninsured-motorist benefits to which he
believed he was entitled and for its decision to file a discovery petition which dragged
him through the “harassment of prolonged court proceedings.” But under Mir’s policy,
which incorporates by default the California Insurance Code, Mir was required to
resolve any claim about coverage through arbitration. CAL. INS. CODE § 11580.2(f). And
after he demanded arbitration but refused to be deposed, State Farm used the required
procedure for compelling his compliance. Id. § 11580.2(f)(1). The California Superior
Court had exclusive subject matter jurisdiction over the parties’ discovery dispute. Id.;
Miranda v. 21st Century Ins. Co., 12 Cal.Rptr.3d 159, 168 (Cal. Ct. App. 2004). But no
court, including the Central District of Illinois, had authority to decide any claim
relating to State Farm’s obligation to cover Mir’s lost income and other losses.

       Further, to the extent that Mir’s fraud claim can be separated from his claims for
insurance benefits, his allegations fell short of the heightened pleading requirements of
Federal Rule of Civil Procedure 9(b). Mir alleged that State Farm was “in cahoots” with
the California Superior Court and that they “prevented [him] by trick, artifice or other
No. 20-1800                                                                            Page 4

fraudulent conduct from fairly presenting his claim” because he was not personally
served with State Farm’s motion to compel before the court ruled. This simply states the
elements of an extrinsic fraud claim under California law, which arises when “a party is
denied a fair adversary hearing because he has been ‘deliberately kept in ignorance of
the action or proceeding, or in some other way fraudulently prevented from presenting
his claim or defense’” so that there “has never been a real contest in the trial or hearing
of the case.” Kulchar v. Kulchar, 462 P.2d 17, 19 (Cal. 1969) (citation omitted). Even under
regular pleading standards, parroting the elements of a claim does not suffice. Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009). No allegations relate to the circumstances of the alleged
coordination, and Mir’s complaint defeats any assertion that he was somehow unaware
of the proceedings (which he vigorously contested). See FED. R. CIV. P. 9(b); Webb v.
Frawley, 906 F.3d 569, 582 (7th Cir. 2018) (“Missing from the complaint is a sufficiently
detailed and cohesive theory of the fraud.”). Dismissal was proper.

        Mir next argues that it was error to dismiss his § 1981, § 1985, and § 1986 claims
for failure to state a claim, maintaining that his allegations put the defendants on notice
that he sued them for race discrimination. Though it is true that his statutory citations
alerted State Farm that he wished to pursue claims of discrimination and conspiracy to
violate his civil rights, more is required. Mir needed to narrate the basis of his claim, but
his allegations were too general to serve the function of providing “enough facts to state
a claim to relief that is plausible on its face,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
570 (2007), so the court could “draw the reasonable inference that the defendant is liable
for the misconduct alleged,” Iqbal, 556 U.S at 678.

        Here, Mir alleged that State Farm “kn[ew] about [his] East-Indian/Pakistani race”
and, “motivated by discrimination against him,” denied him uninsured-motorist
benefits. But Mir offered no other information to “nudge[] [his] claims across the line
from conceivable to plausible.” Twombly, 550 U.S. at 570. Moreover, when bringing a
§ 1981 race-discrimination claim, a plaintiff must initially plead and ultimately prove
that, but for race, he would not have suffered the loss of a legally protected right. Comcast
Corp. v. Nat’l Ass’n of African American-Owned Media, 140 S. Ct. 1009, 1019 (2020)
(emphasis added). Nothing in Mir’s complaint—which he declined to amend—could
permit the inference of but-for causation here.† And because his claims of conspiracy

       † The district court dismissed Mir’s § 1981 claim without prejudice on March 16,
2020, and gave him 28 days to amend his complaint. Comcast Corp. was issued on March
23, 2020. Mir stood by his original complaint, choosing instead to file a motion to
reconsider (and then a notice of appeal).
No. 20-1800                                                                       Page 5

and failure to intervene under § 1985 and § 1986 derive from the underlying
discrimination claim, they too were properly dismissed. See Ennin v. CNH Indus. Am.,
LLC, 878 F.3d 590, 597 (7th Cir. 2017).

       Last, Mir argues that the district court erred in finding it lacked personal
jurisdiction over the agent who denied his request for benefits. Because we concluded
that the district court properly dismissed all of Mir’s claims, we need not address its
conclusions about any particular defendant.

      We have considered Mir’s remaining arguments, and none has merit.

                                                                             AFFIRMED